     Case 5:18-cr-00053-TBR Document 74 Filed 03/11/21 Page 1 of 11 PageID #: 637



                             UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF KENTUCKY
                                  PADUCAH DIVISION
                         CRIMINAL ACTION NO. 5:18-CR-00053-2-TBR

UNITED STATES OF AMERICA                                                               PLAINTIFF

v.

GREGORY SCOTT SALLEE                                                                 DEFENDANT


                           MEMORANDUM OPINION AND ORDER

         This matter comes before the Court upon Defendant Gregory Scott Sallee’s Motion, through

counsel, for Compassionate Release. [DN 64]. The Government responded, [DN 67], and Sallee

replied, [DN 70; DN 72]. This matter is ripe for adjudication. For the reasons stated herein, Sallee’s

Motion for Compassionate Release, [DN 64], is DENIED.

                                          BACKGROUND

         On August 23, 2019, Sallee pled guilty to possessing and distributing methamphetamine.

Subsequently, on December 5, 2019, Sallee was sentenced to a 120-month term of imprisonment and

five years of supervised release. [DN 51]. Currently, Sallee has served approximately 32 months of

his 120-month sentence. In the instant motion, Sallee argues that he is much more likely to acquire

COVID-19 while in custody at FMC Lexington, and he is at a higher risk of suffering an adverse

outcome should he contract the virus due to his underlying medical conditions. [DN 64 at 324].

                                        LEGAL STANDARD

“The court may not modify a term of imprisonment once it has been imposed except that-
      (1) in any case—

            (A) the court, upon motion of the Director of the Bureau of Prisons, or upon
                motion of the defendant after the defendant has fully exhausted all
                administrative rights to appeal a failure of the Bureau of Prisons to bring a
                motion on the defendant's behalf or the lapse of 30 days from the receipt of
                such a request by the warden of the defendant's facility, whichever is earlier

                                             Page 1 of 11
  Case 5:18-cr-00053-TBR Document 74 Filed 03/11/21 Page 2 of 11 PageID #: 638



               may reduce the term of imprisonment (and may impose a term of probation
               or supervised release with or without conditions that does not exceed the
               unserved portion of the original term of imprisonment), after considering the
               factors set forth in section 3553(a) to the extent that they are applicable, if it
               finds that—

               (i) extraordinary and compelling reasons warrant such a reduction”
18 U.S.C.A. § 3582(c)(1)(A). “The First Step Act modified the statute concerning the compassionate

release of federal prisoners, 18 U.S.C. § 3852, such that district courts may entertain motions filed by

incarcerated defendants seeking to reduce their sentences.” United States of America v. D-1 Duwane

Hayes, No. 16-20491, 2020 WL 7767946, at *1 (E.D. Mich. Dec. 30, 2020) (citing United States v.

Jones, 980 F.3d 1098, 1100 (6th Cir. 2020)). “Now, an imprisoned person may file a motion for

compassionate release after (1) exhausting the BOP's administrative process; or (2) thirty days after

the warden received the compassionate release request—whichever is earlier.” Jones, 980 F.3d at

1105 (citing First Step Act of 2018, Pub. L. 115-391, Title VI, § 603(b), 132 Stat. 5194, 5239; 18

U.S.C. § 3582(c)(1)(A) (2020)).

       In considering a compassionate release motion under 18 U.S.C. § 3582(c)(1)(A), a district

court shall engage in a “three-step inquiry.” United States v. Elias, No. 20-3654, 2021 WL 50169, at

*1 (6th Cir. Jan. 6, 2021) (citing Jones, 980 F.3d at 1101). First, “the court must ‘find’ that

‘extraordinary and compelling reasons warrant a sentence reduction.’” Id. (citing Jones, 980 F.3d at

1101). Second, the court must “ensure ‘that such a reduction is consistent with applicable policy

statements issued by the Sentencing Commission.’” Id. (citing Jones, 980 F.3d at 1101). Although

the Sentencing Commission's policy statement on reductions in terms of imprisonment under 18

U.S.C. § 3582(c)(1)(A) is recited at U.S.S.G. § 1B1.13, “the Commission has not updated § 1B1.13

since the First Step Act's passage in December 2018 . . . [and] the policy statement does not wholly

survive the First Step Act's promulgation.” Jones, 980 F.3d at 1109 (citing U.S.S.G. § 1B1.13 (U.S.

Sent'g Comm'n 2018)).

                                             Page 2 of 11
  Case 5:18-cr-00053-TBR Document 74 Filed 03/11/21 Page 3 of 11 PageID #: 639



       Consequently, the Sixth Circuit in Jones decided that “[u]ntil the Sentencing Commission

updates § 1B1.13 to reflect the First Step Act, U.S. Sentencing Guideline § 1B1.13 is no longer an

“applicable” policy statement in cases where an incarcerated person, as opposed to the Director of the

Bureau of Prisons, files his or her own compassionate release motion in district court. Jones, 980 F.3d

at 1109. Accordingly, district courts “may skip step two of the § 3582(c)(1)(A) inquiry” and have

“full discretion . . . to determine whether an ‘extraordinary and compelling’ reason justifies

compassionate release when an imprisoned person files a § 3582(c)(1)(A) motion.” Id. at 1109, 1111.

Thus, for now, district courts need not ensure that their ideas of extraordinary and compelling reasons

for a reduction in sentence under 18 U.S.C. § 3582(c)(1)(A) are consistent with the Sentencing

Commission's idea of extraordinary and compelling reasons for a reduction in sentence under 18

U.S.C. § 3582(c)(1)(A) as currently reflected at U.S.S.G. § 1B1.13.

       Despite the Sixth Circuit’s holding in Jones, this Court agrees with the United States District

Court for the Eastern District of Kentucky in stating that “[w]hile the policy statement found in

U.S.S.G. § 1B.13 of the Sentencing Guidelines is not binding, it provides a useful starting point to

determine whether extraordinary and compelling reasons exist.” United States v. Muncy, No. 6: 07-

090-DCR, 2020 WL 7774903, at *1 (E.D. Ky. Dec. 30, 2020). Congress provided no statutory

definition of “extraordinary and compelling reasons” in section 3582(c)(1)(A). United States v.

Ruffin, 978 F.3d 1000, 1004 (6th Cir. 2020). Instead, Congress directed the United States Sentencing

Commission to “describe what should be considered extraordinary and compelling reasons for

sentence reduction, including the criteria to be applied and a list of specific examples.” United States

v. Adkins, No. 5:18-058-DCR, 2020 WL 7755629, at *1 (E.D. Ky. Dec. 29, 2020) (quoting 28 U.S.C.

§ 994(t)). Those descriptions are found in § 1B1.13 of the United States Sentencing Guidelines (policy

statement) and the application notes to that section.




                                             Page 3 of 11
  Case 5:18-cr-00053-TBR Document 74 Filed 03/11/21 Page 4 of 11 PageID #: 640



       This policy statement describes four categories of extraordinary and compelling reasons. The

first three relate to an inmate’s serious medical conditions, age, and status as a caregiver. U.S.S.G. §

1B1.13, cmt. n.1(A)–(C). Specific medical conditions of a defendant constituting extraordinary and

compelling reasons for a reduction in terms of imprisonment may include “terminal illness,” “a

serious physical or medical condition,” “a serious functional or cognitive impairment,” or

“deteriorating physical or mental health because of the aging process.” Id. The application note to

U.S.S.G. § 1B1.13 further provides that the age of a defendant may be a necessary and compelling

reason for a reduction in terms of imprisonment when “[t]he defendant (i) is at least 65 years old; (ii)

is experiencing a serious deterioration in physical or mental health because of the aging process; and

(iii) has served at least 10 years or 75 percent of his or her term of imprisonment, whichever is less.”

Id. The last category is a catch-all provision titled “Other Reasons,” which reads: “As determined by

the Director of the Bureau of Prisons, there exists in the defendant’s case an extraordinary and

compelling reason other than, or in combination with, the reasons described in subdivisions (A)

through (C).” Id. § 1B1.13, cmt. n.1(D).

       After considering whether extraordinary and compelling reasons warrant a sentence reduction

and whether such a reduction is consistent with applicable policy statements issued by the Sentencing

Commission, the district court proceeds to the third and final step of the analysis. If a sentence

reduction is warranted under steps one and two, at step three, the court is to consider whether that

reduction is defensible under the circumstances of the case by considering all relevant sentencing

factors set forth in 18 U.S.C. § 3553(a). 18 U.S.C. § 3582(c)(1)(A)); Elias, 2021 WL 50169, at *1

(citing Jones, 980 F.3d at 1101); Jones, 980 F.3d at 1108.




                                             Page 4 of 11
  Case 5:18-cr-00053-TBR Document 74 Filed 03/11/21 Page 5 of 11 PageID #: 641



                                          DISCUSSION

I. Exhaustion of Administrative Remedies

       “Federal law has long authorized courts to reduce the sentences of federal prisoners facing

extraordinary health conditions and other serious hardships, but only under very limited

circumstances.” United States v. Beck, --- F.Supp.3d. ----, No. 1:13-CR-186-6, 2019 WL 2716505, at

*4 (M.D.N.C. June 28, 2019). Under the First Step Act, courts are now permitted to “consider motions

by defendants for compassionate release without a motion” by the BOP Director “so long as the

defendant has asked the Director to bring such a motion and the Director fails to or refuses.” United

States v. Marshall, No. 3:19-CR-00004-JHM, 2020 WL 114437, at *1 (W.D. Ky. Jan. 9, 2020).

       On August 13, 2020, Mr. Sallee filed his request for Compassionate Release under §

3582(c)(1)(A) with the Warden, arguing that his multiple underlying medical conditions put him at a

higher risk of serious complications from COVID-19. [DN 64-6 at 380]. More than thirty (30) days

lapsed without response from the Warden. Accordingly, on October 26, 2020, Mr. Sallee, through

counsel, submitted his Motion for Compassionate Release with the Court. [DN 64]. The Government

did not object to the exhaustion requirement. [DN 67]. Thus, the Court finds that Mr. Sallee has

properly exhausted his administrative remedies under the First Step Act.

II. Extraordinary and Compelling Reasons

       Where, as here, an incarcerated person files a motion for compassionate release directly, the

district judge may skip step two of the § 3582(c)(1)(A) inquiry and has full discretion to define and

determine whether an “extraordinary and compelling” reasons exists on his own initiative, without

consulting the policy statement § 1B1.13. Elias, No. 20-3654, 2021 WL 50169, at *1 (citing Jones,

980 F.3d at 1111). Though the Court agrees that the policy statement still provides a useful starting

point to determine whether extraordinary and compelling reasons exist, the Court can and does look

to other reasons when ruling on a motion for compassionate release. The present motion represents
                                            Page 5 of 11
  Case 5:18-cr-00053-TBR Document 74 Filed 03/11/21 Page 6 of 11 PageID #: 642



many filed by incarcerated persons around the country who have limited control of their environment,

often cannot practice social distancing, and are concerned about contracting COVID-19. The Sixth

Circuit acknowledged this concern and approved the following two-part test “for deciding when the

concern of contracting COVID-19 becomes an extraordinary and compelling reason for

compassionate release: (1) when the defendant is at a high risk of having complications from COVID-

19 and (2) the prison where the defendant is held has a severe COVID-19 outbreak.” Elias, 984 F.3d

at 520 (quoting United States v. Hardin, No. 19-CR-240, 2020 WL 2610736, at *4 (N.D. Ohio May

22, 2020) (internal quotation marks omitted)).

       Here, the Court finds that the risk posed to Mr. Sallee from his medical conditions

compounded by the presence of COVID-19 at FMC Lexington may constitute such a reason, but

ultimately compassionate release is not warranted under 18 U.S.C. § 3553(a).

       In support of his motion, Mr. Sallee argues that the presence of COVID-19 at FMC Lexington

and his own pre-existing medical conditions including cancer, stage III cirrhosis of the liver, hepatitis

C, obesity, hypertension, sleep apnea, an enlarged spleen, Barrett’s esophagus, and multiple calcified

granulomas in the right lung are extraordinary and compelling reasons for his release. [DN 64 at 326;

see DN 69-1 at 458]. Mr. Sallee also highlights the crowded conditions and lack of proper hygiene

resources at the prison that make it “virtually impossible for individuals, such as Scott Sallee, to

follow the recommendations of the Center for Disease Control or to maintain proper social distancing

while incarcerated.” [DN 64 at 326]. Along these lines, Mr. Sallee reports the following: he shares an

11 x 11 cell with another individual; he shares a bathroom with 20 people, however 130 people have

access to it; he does have a mask, but no eye protection or gloves; he does not have access to alcohol

based hand sanitizer or bleach; the soap dispensers are frequently empty; and BOP staff do not strictly

comply with CDC recommendations. [Id. at 325–26]. In response, the government argues that Mr.

Sallee has not been infected with the coronavirus, and “[h]e does not show that he has a greater risk

of contracting the disease in prison that he would if he was released or that the Bureau of Prisons
                                            Page 6 of 11
    Case 5:18-cr-00053-TBR Document 74 Filed 03/11/21 Page 7 of 11 PageID #: 643



could not treat him effectively if he had coronavirus.” [DN 67 at 434]. In addition, the government

states that the Court should not release Mr. Sallee because “he is a dangerous criminal and a flight

risk.” [Id.]

        Mr. Sallee’s BOP medical records confirm that he is a 52-year-old white male who suffers

from several serious medical conditions, including cancer, stage III cirrhosis of the liver, hepatitis C,

obesity, hypertension, possible sleep apnea, an enlarged spleen, Barrett’s esophagus, and multiple

calcified granulomas in the right lung. [See DN 69-1]. Specifically, Mr. Sallee’s medical records

indicate that he has undergone testing and procedures related to his Barrett’s esophagus and cancer

diagnosis. These same records indicate that there was no evidence of metastatic disease. [DN 69-1 at

460]. The adenocarcinoma appears related to his Barrett’s esophagus, and is being treated by FMC

Lexington and other health providers. [Id. at 471–73, 566, 575–76]. It also appears that Mr. Sallee’s

Hepatitis C has been previously treated with Harvoni and that treatment was successful. [Id. at 493].

It is unclear whether Hepatitis C remains an issue for Mr. Sallee. Mr. Sallee’s medical records also

show that he is “obese” according to CDC guidelines, with a body mass index (“BMI”) of 30.8 kg/m2.

[DN 69-1 at 573]. Due to his health conditions, Mr. Sallee has been on disability since 2013 and is

incarcerated at the Federal Medical Center in Lexington, KY. [DN 64].

        The Centers for Disease Control has stated that those who currently have cancer are at an

increased risk of severe illness from COVID-19.1 Those with chronic liver disease, “especially

cirrhosis (scarring of the liver),” might be at an increased risk for severe illness from COVID-19; and

those with high blood pressure (hypertension) may be at an increased risk.2 Individuals with chronic

lung disease and other scarring of the lungs may be at an increased risk for severe illness from



1
  https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-
conditions.html?CDC_AA_refVal=https%3A%2F%2Fwww.cdc.gov%2Fcoronavirus%2F2019-ncov%2Fneed-extra-
precautions%2Fgroups-at-higher-risk.html#cancer.
2
  https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-higher-
risk.html?CDC_AA_refVal=https% 3A% 2F% 2Fwww.cdc.gov% 2Fcoronavirus% 2F2019-ncov% 2Fspecific-groups%
2Fhigh-risk-complications.html.
                                             Page 7 of 11
    Case 5:18-cr-00053-TBR Document 74 Filed 03/11/21 Page 8 of 11 PageID #: 644



COVID-19 as well.3 The CDC’s guidelines advise that individuals who are obese (BMI of 30 or

above) are among those with the “strongest and most consistent evidence” of severe illness from

COVID-19.4 The more underlying medical conditions someone has, the greater their risk is for severe

illness from COVID-19.5 Moreover, statistically speaking, Mr. Sallee’s age (52) puts him at a higher

risk of serious illness or death from COVID-19 than other age groups even though his age does not

place him in the most vulnerable age category. The CDC website states that individuals aged 50–64

are 4x more likely to be hospitalized and 30x more likely to die from COVID-19 compared to an 18–

29-year-old.6 Though Mr. Sallee’s records indicate he has not tested positive for the virus, and he

stated that he is taking medications for his conditions, research and guidance from the CDC clearly

shows that Mr. Sallee is at a greater risk due to these conditions.

         Mr. Sallee is currently housed at FMC Lexington in Lexington, KY. As of March 8, 2021,

FMC Lexington had 1,126 total inmates (962 at FMC and 164 at the Camp). There were seven inmates

and four staff members with confirmed active cases of COVID-19.7 The BOP reports that nine

inmates have died and 736 have recovered. Mr. Sallee has yet to test positive for the coronavirus. The

Court recognizes that there has been a substantial COVID-19 outbreak at FMC Lexington with the

number of active inmate cases peaking around 440 (approximately 40 percent of the population)

during the week of January 11.8 Fortunately, by the beginning of February the number of active

inmate cases had decreased by more than 400 and over 400 inmates had recovered since the outbreak

began in January. Even though there are still positive cases at FMC Lexington, there is no

uncontrolled outbreak and the number of active cases has remained in the double and single digits



3
  https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-with-medical-conditions.html#copd.
4
  Scientific Evidence for Conditions that Increase Risk of Severe Illness, CDC (Nov. 2, 2020), https://bit.ly/34aDRY6.
5
  People with Certain Medical Conditions, CDC, https://www.cdc.gov/coronavirus/2019-ncov/need-extra-
precautions/people-with-medical-conditions.html#diabetes (last updated Dec. 29, 2020).
6
  See Centers for Disease Control and Prevention, Rate Ratios Compared to 18-29 Year Olds, CDC,
https://perma.cc/URL5-CLCP (last visited Feb. 3, 2021).
7
  https://www.bop.gov/coronavirus/ (accessed by the Court on March 8, 2021).
8
  https://www.bop.gov/coronavirus/ (accessed by the Court on Jan. 15, 2021).
                                                    Page 8 of 11
  Case 5:18-cr-00053-TBR Document 74 Filed 03/11/21 Page 9 of 11 PageID #: 645



with the BOP reporting seven active inmate cases on March 8. Moreover, Mr. Sallee’s medical

records show that the BOP has made significant efforts to provide meaningful medical care, and FMC

Lexington is equipped to meet his medical needs. [See generally DN 69].

       Based on relevant CDC guidelines and a review of Mr. Sallee’s medical history, the Court

agrees that Mr. Sallee’s medical conditions including cancer, cirrhosis of the liver, obesity, Barrett’s

esophagus, and others, put him at an increased risk of severe illness from COVID-19 and may qualify

as “extraordinary and compelling” reason for purposes of § 3582(c). However, the Court finds that

other circumstances including the fact that he is housed in a federal medical center equipped to meet

his needs and there is no current outbreak at FMC Lexington, significantly weaken Mr. Sallee’s

argument that extraordinary and compelling reasons exist. Regardless, the Court ultimately finds that

compassionate release is not appropriate under 18 U.S.C. § 3553(a).

III. 18 U.S.C. § 3553(a) Factors

       Even when a defendant is statutorily eligible for a sentence reduction based on an

“extraordinary and compelling reason,” compassionate release is not necessarily appropriate. The

Court must weigh the sentencing factors in 18 U.S.C. § 3553(a) to determine whether Defendant’s

sentence should be reduced. Willis, 382 F.Supp.3d at 1188. Pursuant to § 3553(a), a court imposing a

sentence shall consider:


         (1) the nature and circumstances of the offense and the history and characteristics
         of the defendant;
         (2) the need for the sentence imposed--

               (A) to reflect the seriousness of the offense, to promote respect for the law,
               and to provide just punishment for the offense;

               (B) to afford adequate deterrence to criminal conduct;

               (C) to protect the public from further crimes of the defendant; and



                                             Page 9 of 11
 Case 5:18-cr-00053-TBR Document 74 Filed 03/11/21 Page 10 of 11 PageID #: 646



               (D) to provide the defendant with needed educational or vocational training,
               medical care, or other correctional treatment in the most effective manner;

         (3) the kinds of sentences available;

         (4) the kinds of sentence and the sentencing range established for [the applicable
         offense category as set forth in the guidelines];

         (5) any pertinent policy statement . . . by the Sentencing Commission;

         (6) the need to avoid unwarranted sentence disparities among defendants with
         similar records who have been found guilty of similar conduct; and

         (7) the need to provide restitution to any victims of the offense.


18 U.S.C. § 3553(a).

       In consideration of the sentencing factors set forth in 18 U.S.C. § 3553(a), the Court finds that

compassionate release is not appropriate in this case. Mr. Sallee was sentenced to 120-months

imprisonment for crimes involving the distribution of 50 grams or more of methamphetamine on two

different occasions. In addition to the quarter pound of methamphetamine located during the search

of Mr. Sallee’s residence, law enforcement also seized 5 firearms and approximately $6,500.00 in

currency. [DN 67 at 439; DN 40 at 158]. Additionally, the instant crime was committed while Mr.

Sallee was released on bond for methamphetamine trafficking offenses in Livingston Circuit Court.

In that case, Mr. Sallee possessed over 100 grams of methamphetamine and at least one firearm, in

addition to numerous other illegal drugs. [DN 67 at 439; DN 40 at 165–66]. Mr. Sallee was unable to

possess firearms during this time due to a prior felony conviction for burglary. [DN 40 at 162–63].

Moreover, no reason appears in the record to conclude that Mr. Sallee has been rehabilitated during

the time he has been incarcerated, and without rehabilitation, his methamphetamine addiction poses

a risk of danger and a return to criminal activity.

       Accordingly, the Court finds that Mr. Sallee’s pre-confinement “history and characteristics”

do not support relief; and reducing his sentence to home incarceration would minimize the nature and

                                             Page 10 of 11
 Case 5:18-cr-00053-TBR Document 74 Filed 03/11/21 Page 11 of 11 PageID #: 647



seriousness of the offense and would fail to afford adequate deterrence to criminal conduct. Likewise,

granting Mr. Sallee’s compassionate release when he has served only 32 months of his 120-month

sentence would lead to unwarranted sentence disparities would be unjust in light of the serious nature

of his crimes.

                                          CONCLUSION

       For the above stated reasons, IT IS HEREBY ORDERED that Sallee’s Motion for

Compassionate Release, [DN 64], is DENIED.

       IT IS SO ORDERED.




                                                                                  March 11, 2021



CC: Counsel of Record




                                           Page 11 of 11
